     Case 4:19-cv-04241 Document 9 Filed on 01/16/20 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


Harvey House

v.                                               Case Number: 4:19−cv−04241

Hunter Warfield Inc.




                                Notice of Resetting

A proceeding has been reset in this case as set forth below.

BEFORE:
Chief Judge Lee H Rosenthal
PLACE:
Courtroom 11B
United States District Court
515 Rusk Street
Houston, TX 77002


DATE: 2/5/2020
TIME: 03:00 PM
TYPE OF PROCEEDING: Initial Conference


Date: January 16, 2020                                         David J. Bradley, Clerk
